                      FIN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UMAR BURLEY, et al.,                 *
                                     *
     Plaintiffs,                     *
                                     *
v.                                   *                    Civil Case No. SAG-18-1743
                                     *
BALTIMORE CITY POLICE DEP’T, et al., *
                                     *
     Defendants.                     *
                                     *
*    *       *   * *    *       *                     *       *      *       *       *       *     *

                                             ORDER

       Today, March 4, 2020, this Court held a hearing on Plaintiffs’ Motion to Compel and for

Sanctions, ECF 82. For the reasons stated on the record, it is, this 4th day of March, 2020, hereby

ORDERED that Plaintiffs’ Motion is GRANTED IN PART and DENIED IN PART.

Defendants Ryan Guinn, Keith Gladstone, Richard Willard, William Knoerlein, and Michael Fries

(collectively, for the purposes of this Order, “Defendants”1) shall propound complete responses to

all of Plaintiffs’ Interrogatories and Requests for Production of Documents by 5:00 p.m. on

Wednesday, March 11, 2020. If Defendants comply with this deadline, the Court will DENY

Plaintiffs’ request that Defendants be sanctioned in the form of a concession of liability. If

Defendants do not comply, however, then the Court will reconsider its position on sanctions.

       It is further ORDERED that, pursuant to Federal Rule of Civil Procedure 37(a)(5),

Plaintiffs will be AWARDED reasonable attorneys’ fees incurred as a result of filing their Motion

to Compel. Plaintiffs’ counsel is DIRECTED to file an amended Statement of Fees that provides

a particularized billing of the costs incurred in litigating their Motion to Compel, but must exclude



1
  The Baltimore Police Department is also a Defendant, but has appealed the Court’s previous
ruling on the Motion to Dismiss. See ECF 57 (Notice of Interlocutory Appeal).
from their computation the costs incurred in propounding their discovery requests.    Upon

Plaintiffs’ filing of their amended Statement of Fees, Defendants SHALL FILE an opposition

within fourteen (14) days.


                                                                       /s/
                                                       Stephanie A. Gallagher
                                                       United States District Judge




                                            2
